                                          Case 5:18-cv-02980-BLF Document 174 Filed 07/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     ALICE COTTI, et al.,                                Case No. 18-cv-02980-BLF
                                   9                    Plaintiffs,                          ORDER VACATING HEARING ON
                                                                                             PLAINTIFFS’ MOTION FOR RELIEF
                                  10              v.                                         FROM JUDGMENT, TO ADD
                                                                                             DEFENDANTS AND CLAIMS, AND TO
                                  11     PA CHANG, et al.,                                   FILE A FOURTH AMENDED
                                                                                             COMPLAINT; AND DENYING
                                  12                    Defendants.                          MOTION
Northern District of California
 United States District Court




                                  13                                                         [ECF 173]

                                  14

                                  15          Plaintiffs Alice Cotti and Vladimir Serdyukov filed this action in May 2018, alleging that

                                  16   their minor children were removed from the home without adequate cause and in violation of

                                  17   Plaintiffs’ rights. See Compl., ECF 1. Plaintiffs asserted federal and state law claims against

                                  18   numerous individuals and entities that were involved in the children’s removal. The action was

                                  19   dismissed two years later after significant motion practice and several rounds of pleading. See

                                  20   Order, ECF 170. The Court entered judgment against Plaintiffs on May 21, 2020. See Judgment,

                                  21   ECF 171.

                                  22          Plaintiffs filed a Notice of Appeal on June 29, 2020. See Notice of Appeal, ECF 172.

                                  23   Approximately one week later, on July 5, 2020, Plaintiffs filed a motion for relief from judgment,

                                  24   to add defendants and claims, and to file a fourth amended complaint. See Motion for Relief, ECF

                                  25   173. The hearing on the motion, currently set for September 17, 2020, is hereby VACATED. See

                                  26   Civ. L.R. 7-1(b). The motion is DENIED for the reasons discussed below.

                                  27          In general, “[o]nce a notice of appeal is filed, the district court is divested of jurisdiction

                                  28   over the matters being appealed.” Nat. Res. Def. Council, Inc. v. Sw. Marine Inc., 242 F.3d 1163,
                                          Case 5:18-cv-02980-BLF Document 174 Filed 07/07/20 Page 2 of 2




                                   1   1166 (9th Cir. 2001) (citing Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)).

                                   2   However, a district court may entertain a motion for relief from judgment in certain circumstances,

                                   3   even when a notice of appeal already has been filed. See Fed. R. App. P. 4(a)(4). A timely motion

                                   4   to alter or amend judgment under Federal Rule of Civil Procedure 59(e) “effectively nullifie[s]” a

                                   5   notice of appeal and “effectively revives the district court’s jurisdiction.” Tinsley v. Borg, 895

                                   6   F.2d 520, 523 (9th Cir. 1990); see also Fed. R. App. P. 4(a)(4)(A)(v). “A motion to alter or amend

                                   7   a judgment must be filed no later than 28 days after the entry of the judgment.” Fed. R. Civ. P.

                                   8   59(e). Similarly, “the filing of a Rule 60(b) motion after the filing of a notice of appeal, but within

                                   9   28 days of entry of the judgment, effectively suspends the notice of appeal until the district court

                                  10   disposes of the motion.” Barron v. Madden, No. CV 15-1113-PA (FFM), 2019 WL 8017807, at

                                  11   *1 n.1 (C.D. Cal. Oct. 17, 2019); see also Fed. R. App. P. 4(a)(4)(A)(vi).

                                  12          Plaintiffs do not specify whether they seek relief from judgment under Rule 59(e) or Rule
Northern District of California
 United States District Court




                                  13   60(b). In either case, this Court lacks jurisdiction to consider their motion for relief because it was

                                  14   filed more than 28 days after entry of judgment. Plaintiffs’ motion indicates that their ability to

                                  15   litigate this case was impacted by the COVID-19 virus. Even if it were to assume that the timing

                                  16   of Plaintiffs’ motion for relief was impacted by the virus, the 28-day time period for filing a Rule

                                  17   59(e) motion “is jurisdictional and cannot be extended by the court.” Scott v. Younger, 739 F.2d

                                  18   1464, 1467 (9th Cir. 1984) (addressing then-applicable 10-day period under Rule 59(e) before

                                  19   statutory amendment expanded the period to 28 days). The Court has been unable to locate any

                                  20   case suggesting that the Court could extend the 28-day time period for filing a Rule 60(b) motion

                                  21   imposed by Federal Rule of Appellate Procedure 4(a)(4)(A)(vi).

                                  22          Plaintiffs’ motion for relief from judgment therefore is DENIED on the basis that

                                  23   Plaintiffs’ Notice of Appeal divested this Court of jurisdiction, and Plaintiffs’ motion does not

                                  24   qualify as a timely motion for relief under Federal Rule of Appellate Procedure 4(a)(4). The

                                  25   motions to amend the pleading are DENIED AS MOOT.

                                  26
                                  27   Dated: July 7, 2020                              ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                          2
